Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 09/30/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election is considered made without traverse for the reason(s) cited above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a downstream osmosis module” in line 14 renders the claim indefinite because it is unclear whether the limitation is referring to “a downstream osmosis module” of line 12 or a different downstream osmosis module.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0224716 A1 (hereinafter referred as “Hancock”).
Regarding claim 1, Hancock teaches a system (fig. 7) for separating a fluid, the system comprising: a plurality of osmosis modules (712a thru 712n) operably coupled together, at least some of the plurality of osmosis modules including: an osmosis membrane (713a thru 713n); a feed side (712’’) on a first side of the osmosis membrane; a draw side (712’) on a second side of the osmosis membrane; a feed inlet operably coupled to the feed side (refer feed 720 connecting to feed side of the modules); a draw inlet operably coupled to the draw side (refer draw solution 763b connecting to draw side of the modules); a feed outlet operably coupled to the feed side (refer fig. 7 indicating feed outlets of each of the modules); a draw outlet operably coupled to the draw side (refer fig. 7 indicating draw outlets of each of the modules); a feed recirculation loop operably coupled to the feed inlet, the feed outlet, and a feed inlet of a downstream osmosis module (refer fig. 7 disclosing two recirculation loops, one loop through circuits 771 and another through valves 769a-n); and a draw recirculation loop (through valves 759a-n and valve 765) operably coupled to the draw inlet, the draw outlet, and a draw inlet of a downstream osmosis module.
Regarding claim 7, the modules (712a thru 712n) are forward osmosis modules [0071].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock.
Regarding claims 2 and 4, Hancock teaches limitations of claim 1 as set forth above. Hancock further teaches that “In various embodiments, the further concentrated first solution is directed to the second forward osmosis unit under pressure (e.g., via a pump)” [0015]; “The various systems/units described herein may be interconnected via conventional plumbing techniques and can include any number and combination of components, such as pumps, valves, sensors, gauges, etc., to monitor and control the operation of the various systems and processes described herein” [0042]; and “In accordance with one or more embodiments, the devices, systems and methods described herein may generally include a controller for adjusting or regulating at least one operating parameter of the device or a component of the systems, such as, but not limited to, actuating valves and pumps, as well as adjusting a property or characteristic of one or more fluid flow streams through an osmotically driven membrane module, or other module in a particular system” [0091]. Therfore, Hancock suggest providing pumps to monitor and control operation of the system and processes. Selecting of where to provide pumps would have been an obvious matter of design choice to one of ordinary skill in the art to impart desired/required pressure to the feed and draw stream to assist in osmosis process.
Regarding claim 3, Hancock teaches limitations of claim 2 as set forth above. Hancock teaches providing bulk feed stream (720) and bulk draw solution stream (763b).
Regarding claim 5, Hancock teaches limitations of claim 1 as set forth above. The fig. 7 of Hancock is a line diagram of the system. Selecting location of modules, piping, valves, pumps, instruments, and tank of the system would have been an obvious matter of design choice to one of ordinary skill in the art based on size of the equipment and most efficient routing of piping and valves. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 6, Hancock teaches limitations of claim 4 as set forth above. Hancock teaches providing a plurality of valves (757a, 757e, 767a-n) that can be actuated to selectively remove fluid from the feed recirculation loop and draw recirculation loop (refer fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777